DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claim 1, it is not clear what is called an “off-capacitance”.  Therefore, the claim is vague and indefinite. 
As to independent claims 12, 23, and 27, they are rejected for similar reasons with respect to independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2012/0146865) in view of Nagano (US 2021/0242859).
As to claim 1, Hayashi discloses an antenna tuner (see at least figures 1, 3, 7), comprising: a control core 205 (see figure 7); a switch logic CU1-CUn-1 coupled to the control core 205, the switch logic comprising a variable capacitance C1-Cn-1; and an electrical coupling 20 (see figure 1) coupled to the switch logic, the electrical coupling configured to connect the switch logic to an antenna system 10 (see figure 1).  
Hayashi fails to disclose the switch logic CU1-CUn-1 comprising a variable off-capacitance.  Nagano discloses a switch logic comprising a variable off-capacitance 220 (see at least figure 2; figure 13 showing Coff1, Coff2; see also figures 14-15).  Nagano further discloses that the switch logic 220 is used in an antenna tuning circuit 130 for adjusting the resonant frequency of the antenna (see figure 20; paragraphs [0130]-[0131]).  Therefore, it would have been obvious, before the effective filing date of the 
	As to claim 2, the combination of Hayashi and Nagano discloses the switch logic comprises a plurality of variable capacitances, the variable capacitances configured to determine the variable off-capacitance of the switch logic (see Nagano, figure 13 showing Coff1, Coff2; see also figures 14-15). 
As to claims 3, 16, the combination of Hayashi and Nagano discloses the switch logic comprises a plurality of field effect transistor (FET) switches 231-233 (see Nagano, at least figure 2) configured as variable capacitances, the variable capacitances configured to determine the variable off-capacitance of the switch logic (see Nagano, figure 13 showing Coff1, Coff2; see also figures 14-15).
As to claims 4, 17, the combination of Hayashi and Nagano discloses a plurality of field effect transistor (FET) switches 231-233 (see Nagano, at least figure 2) provides a range of off-capacitance values (see Nagano, figure 13 showing Coff1, Coff2; see also figures 14-15) based on a combination of communication bands (see Hayashi, paragraphs [0086], [0097]) selected by an antenna tuner control (see Hayashi, paragraph [0010]; see also Nagano, paragraphs [0130], [0131]).
	As to claim 5, the combination of Hayashi and Nagano discloses the control core 240 (see Nagano, figure 20) is configured to provide a control signal to the switch logic 220 to configure the variable off-capacitance (see Nagano, figure 13 showing Coff1, Coff2; see also figures 14-15) such that a first resonance appearing at a first initial frequency is shifted to a first adjusted frequency based on a combination of communication bands selected for use with the antenna system (see Hayashi, paragraphs [0074], [0077]-[0078]).
	As to claims 6, 14, 25, 29, the combination of Hayashi and Nagano discloses there being a second resonance appearing at a second initial frequency, wherein the control core is configured to off1, Coff2; see also figures 14-15) such that the second resonance is shifted to a second adjusted frequency, different than the first adjusted frequency (see Hayashi, paragraphs [0074], [0077]-[0078]).
As to claims 7, 18, the combination of Hayashi and Nagano discloses the switch logic comprises multiple paths (see Nagano, figure 16 showing multiple paths 260-280), each path comprising an instance of the variable off-capacitance (see figure 17) coupled to a corresponding radio frequency (RF) connection (see figure 20 which shows RF connection to antenna 110).
As to claims 8, 19, the combination of Hayashi and Nagano discloses an inductance 20 (see Hayashi, figure 1, paragraph [0070]) coupled to each RF connection, where each inductance is also coupled to an antenna aperture port C (see Hayashi, figure 1 which shows that inductance 20 is coupled to an antenna aperture port C via coupling M; see also Nagano, figure 20 which shows coupling to an antenna aperture port of antenna 110).
As to claims 9, 20, the combination of Hayashi and Nagano discloses a side of the variable off-capacitance opposite the corresponding RF connection is coupled to a system ground (see Nagano, figure 20 which shows a side of the variable off-capacitance 220 opposite the corresponding RF connection is coupled to a system ground; see also figure 2).
As to claims 10, 21, the combination of Hayashi and Nagano discloses the antenna aperture port C (see Hayashi, figure 3) is coupled to a first location along an antenna 10 and an antenna RF feed A (see paragraph [0071]) is coupled to a second location along the antenna, the second location being spaced apart from the first location.
As to claims 11, 22, the combination of Hayashi and Nagano discloses the resonance is a circuit resonance of the antenna tuner or an antenna resonance (see Hayashi, paragraphs [0001], [0010]; see also Nagano, paragraph [0131]).

As to claims 13, 24, 28, Hayashi discloses the combination of communication bands comprises at least two communication bands selected from a low-band frequency range, a mid-band frequency range, a high-band frequency range and an ultra-high-band frequency range (see paragraphs [0098], [0114], and [0140]).
As to claims 15, 26, 30, Hayashi fails to disclose a mobile industry processor interface (MIPI) communication.  The examiner, however, takes Official Notice that such a mobile industry processor interface (MIPI) is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Hayashi, such that a mobile industry processor interface (MIPI) communication is used, in order to provide advanced power management, and high data rates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranta (US 2017/0040973), Bakalski (US 2014/0340181) disclose variable off-capacitance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646